Exhibit 10.1

 

EXECUTION VERSION

 

LOGO [g86860image001.jpg]

 

SAVVIS COMMUNICATIONS CORPORATION

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SECURITIES

PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

February 9, 2004



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT, dated as of February 9, 2004
(this “Agreement”), by and among SAVVIS COMMUNICATIONS CORPORATION, a Delaware
corporation (the “Company”) WELSH, CARSON, ANDERSON & STOWE VIII, L.P., a
Delaware limited partnership (“WCAS VIII”), and the several other entities and
individuals affiliated with WCAS VIII listed under “WCAS Affiliates” on Annex I
hereto (collectively with WCAS VIII, the “WCAS Purchasers”), Constellation
Venture Capital II, L.P., a Delaware limited partnership (“Constellation
Venture”), Constellation Venture Capital Offshore II, L.P., a Cayman Islands
limited partnership (“Constellation Venture Offshore”), The BSC Employee Fund
IV, L.P., a Delaware limited partnership (“BSC”) and CVC II Partners, L.L.C., a
Delaware limited liability company (collectively with Constellation Venture,
Constellation Venture Offshore and BSC, the “Constellation Purchasers”), Oak
Hill Special Opportunities Fund, L.P., a Delaware limited partnership (“Special
Opportunities”), Oak Hill Special Opportunities Fund (Management), L.P., a
Delaware limited partnership (“Special Opportunities Management”), WFC Holdings
Corporation, a Delaware corporation (“WFC”), Oak Hill Securities Fund, L.P., a
Delaware limited partnership (“Oak Hill Securities”), Oak Hill Securities Fund
II, L.P., a Delaware limited partnership (“Oak Hill Securities II”), Lerner
Enterprises, L.P., a Maryland limited partnership (“Lerner Enterprises”), P&PK
Family Ltd. Partnership, an Oregon partnership (“P&PK”), Cardinal Investment
Partners I, L.P., a Delaware limited partnership (“Cardinal Investment”), Oak
Hill Credit Alpha Fund, L.P., a Delaware limited partnership (“Alpha”), Oak Hill
Credit Alpha Fund (Offshore), Ltd., an entity formed under the laws of the
Cayman Islands (“Alpha Offshore”), Oak Hill Advisors, L.P., a Delaware limited
partnership (“Oak Hill Advisors”), Cardinal Fund I, L.P., a Delaware limited
partnership (“Cardinal”) and FW Savvis Investors, L.P., a Delaware limited
partnership (collectively with Special Opportunities, Special Opportunities
Management, WCF, Oak Hill Securities, Oak Hill Securities II, Lerner
Enterprises, P&PK, Cardinal Investment, Alpha, Alpha Offshore, Oak Hill Advisors
and Cardinal, the “Oak Hill Purchasers”), and the other purchasers that become
party to this Agreement in accordance with Section 8.14 (the “Other Purchasers”
and collectively with the WCAS Purchasers, the Constellation Purchasers and the
Oak Hill Purchasers, the “Purchasers”).

 

WHEREAS, Savvis Asset Holdings, Inc., a Delaware corporation and a wholly-owned
subsidiary of the Company (“Acquisition Subsidiary”) has entered into that
certain Asset Purchase Agreement, dated as of January 23, 2004, as amended by
Amendment No. 1 thereto, dated as of January 23, 2004 (the “Acquisition
Agreement”), with Cable & Wireless USA, Inc. (“CWUSA”), and Cable & Wireless
Internet Services, Inc. (“CWIS”) and together with CWUSA, CWIS and certain of
their subsidiaries, “Sellers”) relating to the sale by Sellers to Acquisition
Subsidiary of the Acquired Assets (as defined in the Acquisition Agreement) of
Sellers (the “Acquisition”);

 

WHEREAS, the United States Bankruptcy Court for the District of Delaware
approved the Sale Order (as defined in the Acquisition Agreement) on January 23,
2004;

 

WHEREAS, in connection with consummating the Acquisition Subsidiary’s
obligations under the Acquisition Agreement, the Company desires to sell to each
Purchaser, and each Purchaser desires to purchase from the Company, on the terms
and subject to the conditions set forth herein, the principal amount of Series A
Subordinated Notes of the Company set forth opposite each such Purchaser’s name
on Annex I hereto, in substantially the form of Exhibit A hereto (together with
the notes to be issued as payment-in-kind interest thereunder, the “Notes”);



--------------------------------------------------------------------------------

WHEREAS, as a further inducement to each Purchaser’s purchase of Notes, the
Company will issue to each Purchaser warrants (“Warrants”) to purchase that
number of shares of the Company’s Series B Convertible Preferred Stock, $.01 par
value per share (“Series B Stock”) set forth opposite each such Purchaser’s name
on Annex I (“Warrant Shares”), in substantially the form of Exhibit B hereto,
which such Warrant Shares shall be convertible into shares of the Company’s
common stock, $.01 par value per share (“Common Stock”) on the terms and
conditions set forth in the Certificate of Designations for Series B Convertible
Preferred Stock attached hereto as Exhibit C;

 

WHEREAS, as a further inducement to each Purchaser’s purchase of Notes, the
Company has agreed to grant to each such Purchaser certain rights pursuant to an
amended and restated registration rights agreement among the Company and the
investor parties thereto, substantially in the form of Exhibit D attached
hereto, (the “Registration Rights Agreement”) including registration rights with
respect to the shares of Common Stock to be received upon conversion of the
Warrant Shares (the “Conversion Shares”);

 

WHEREAS, the Company is party to that certain Amended and Restated Master Loan
Agreement No. 6857500, dated as of March 8, 2002, among the Company, the other
lessor parties signatory thereto and General Electric Capital Corporation
(“GECC”) (the “Lease”);

 

WHEREAS, in connection with the consummation of the transactions contemplated by
this Agreement and as required under the Lease or by GECC in connection with the
Lease, (i) the Company and GECC have agreed to enter into a Consent and Waiver
(the “Consent and Waiver”), dated January 16, 2004, as amended and restated as
of the date hereof, and (ii) the Company, certain affiliates of the Company, and
each Purchaser have agreed to enter into a Subordination and Intercreditor
Agreement with GECC substantially in the form attached hereto as Exhibit E (the
“Subordination Agreement”);

 

WHEREAS, in connection with the Acquisition, the Company expects Acquisition
Subsidiary to enter into the sale and leaseback of certain properties
constituting Acquired Assets (as defined in the Acquisition Agreement) (the
“Sale-Leaseback Transaction”); and

 

WHEREAS, the parties hereto (other than the Oak Hill Purchasers) entered into a
Securities Purchase Agreement dated January 30, 2004 and an Amended and Restated
Securities Purchase Agreement dated February 6, 2004 (the “Existing Agreement”);
and

 

WHEREAS, the parties hereto desire to amend and restate the Existing Agreement
to provide for (i) the addition of the Oak Hill Purchasers as party thereto and
(ii) certain changes to the terms under which such Warrants and the Notes are
issued.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, the parties
hereto agree to amend and restate the Existing Agreement as follows:

 

2



--------------------------------------------------------------------------------

ARTICLE I

 

AUTHORIZATION AND SALE OF THE NOTES.

 

Section 1.01. Authorization. The Company has authorized the sale and issuance of
the Notes, Warrants, Warrant Shares and Conversion Shares pursuant to the terms
of this Agreement.

 

Section 1.02. Sale of Notes and Warrants.

 

(a) On the Initial Closing Date (as defined in Section 1.03(a)), and on the
terms and subject to the satisfaction of the applicable conditions set forth in
this Agreement, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company the
principal amount of the Notes and the number of Warrants set forth opposite such
Purchaser’s name in Part I of Annex I for the purchase price (the “Purchase
Price”) set forth therein under “Aggregate Purchase Price.”

 

(b) On the Subsequent Closing Date (as defined in Section 1.03(b)) and on the
terms and subject to the satisfaction of the applicable conditions set forth in
this Agreement, the Company shall issue and sell to each Purchaser and each
Purchaser shall, severally and not jointly, purchase from the Company the
principal amount of the Notes and the number of Warrants set forth opposite such
Purchaser’s name in Part II of Annex I for the Purchase Price set forth therein
under “Aggregate Purchase Price.”

 

(c) Notwithstanding anything to the contrary contained herein, the principal
amount of Notes otherwise required to be purchased by the WCAS Purchasers at the
Subsequent Closing shall be reduced (as determined by WCAS VIII) to the extent
of the funds actually received by the Company in connection with the
Sale-Leaseback Transaction on or prior to the Subsequent Closing. Annex I will
be adjusted to reflect such reductions.

 

(d) The Purchasers and the Company hereby acknowledge and agree that the Notes
issued hereunder are part of an “investment unit” that includes the Warrants
issued hereunder. The Purchasers and the Company hereby further acknowledge and
agree that, for United States federal income tax purposes (and for purposes of
comparable state and local income tax laws), the aggregate fair market values of
the Notes and the Warrants issued in connection with the Initial Closing and the
Subsequent Closing shall be mutually agreed upon by WCAS VIII and the Company
and the determination of such aggregate fair market values shall take into
account all reasonable factors customarily used in the determination of value of
similarly situated securities. The “original issue discount” (as defined by
section 1273(a)(1) of the Internal Revenue Code of 1986, as amended) that will
accrue on the Notes (taking into account interest payable on the Notes other
than “qualified stated interest” within the meaning of Treasury Regulations
Section 1.1273-1(c)) will be mutually agreed upon by WCAS VIII and the Company
and will be derived from the fair market value determination set forth above.
None of the parties shall take any position in its tax returns or other
informational statements that is inconsistent with any of the foregoing.

 

3



--------------------------------------------------------------------------------

Section 1.03. Closings; Deliveries.

 

(a) Initial Closing. The initial closing of the purchase and sale of Notes and
Warrants (the “Initial Closing”) shall take place on the date hereof, or as
promptly as practicable on or after the date hereof, at 10:00 a.m. New York time
at the offices of Ropes & Gray LLP at 45 Rockefeller Center, New York, New York
10111, or at such other time and place as the Company and WCAS VIII may agree,
provided that all of the conditions to the Initial Closing herein shall have
been satisfied or waived (the date of the Initial Closing, the “Initial Closing
Date”). The Initial Closing may be accomplished by facsimile transmission to the
respective offices of counsel for the parties hereto of the requisite documents,
duly executed where required, with originals to be delivered by overnight
courier service on the next business day following the Initial Closing Date.

 

(b) Subsequent Closing. The subsequent closing of the purchase and sale of Notes
and Warrants (the “Subsequent Closing”) shall take place at 10:00 a.m. at the
offices of Ropes & Gray LLP at 45 Rockefeller Center, New York, New York 10111,
on the date that is the earlier to occur of the Closing (as defined in the
Acquisition Agreement) and the Regulatory Escrow Closing (as defined in the
Acquisition Agreement) or at such other time and place as the Company and WCAS
VIII may agree, provided that all of the conditions to the Subsequent Closing
herein shall have been satisfied or waived (the date of the Subsequent Closing,
the “Subsequent Closing Date” and, together with the Initial Closing Date, a
“Closing Date”). The Subsequent Closing may be accomplished by facsimile
transmission to the respective offices of counsel for the parties hereto of the
requisite documents, duly executed where required, with originals to be
delivered by overnight courier service on the next business day following the
Subsequent Closing Date.

 

(c) Closing Deliveries. At the Initial Closing and the Subsequent Closing,
subject to the terms and conditions hereof, the Company will deliver to each
Purchaser a Note or Notes and a Warrant or Warrants, executed by the Company in
such denominations and amounts and in such name or names as such Purchaser may
designate by notice to the Company, dated the date of the Initial Closing or the
Subsequent Closing, as applicable, against payment of the Purchase Price
therefor by wire transfer in immediately available funds to an account specified
by the Company. Such Purchase Price paid at the Closing shall be delivered and
accepted as full and complete payment against the Notes and the Warrants.

 

(d) Use of Proceeds. The proceeds of the sale by the Company of the Notes and
Warrants shall be used solely (i) to fund the Acquisition, (ii) to fund the
on-going operational and working capital requirements of Acquisition Subsidiary,
(iii) to fund any working capital or capital expenditure requirements of the
Company related to the Acquired Assets or caused by the Asset Acquisition, (iv)
to pay all fees and expenses incurred by the Company and the Acquisition
Subsidiary in connection with the Acquisition and the issuance of the Notes and
Warrants, (v) prior to the consummation of the Acquisition, fund the business of
the Acquired Assets as contemplated by Amendment No.1 to the Acquisition
Agreement, (vi) to pay in cash additional purchase price in connection with the
acquisition of the assets of WAM!NET, Inc. and (vii) for reserves by the Company
(in its reasonable judgment) in respect of contingencies relating to or arising
out of the Acquisition Agreement or the failure of the Acquisition to be
consummated. The Company agrees that the funding contemplated by clauses

 

4



--------------------------------------------------------------------------------

(i) through (v) above will be provided by the Company to the Acquisition
Subsidiary as a senior secured intercompany loan (secured by a first priority
lien on all of the assets of the Acquisition Subsidiary). No portion of the
proceeds of the sale of the Notes and Warrants hereunder shall be used, directly
or indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any “margin stock” within the meaning of any regulation,
interpretation or ruling of the Board of Governors of the Federal Reserve
System, all as from time to time in effect, refunding of any indebtedness
incurred for such purpose, or making any investment prohibited by foreign trade
regulations. Without limiting the foregoing, the Issuers agree that in no event
shall any proceeds of the sale of the Notes and Warrants hereunder be used in
any manner which might cause the Notes and Warrants or the application of such
proceeds to violate any of Regulations T, U or X of the Board of Governors of
the Federal Reserve System or any other regulation of the Board of Governors of
the Federal Reserve System, or to violate the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), each as in effect as of the Closing and as of
such use of the proceeds.

 

(e) Financial Advisory Fee. On the applicable Closing Date, the Company shall
execute and deliver a financial advisory services agreement and, on the
Subsequent Closing Date, shall pay to the Purchasers or their designees an
amount equal to 1% of the principal amount of the Notes purchased by such
Purchasers (the “Financial Advisory Fee”).

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Purchaser as of the date hereof and
on each of the Initial Closing Date and the Subsequent Closing Date, as follows:

 

Section 2.01. Organization and Qualification. The Company is a corporation
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own or lease and operate
its properties and assets and to carry on its business as it is now being
conducted. The Company is duly qualified as a foreign corporation to do
business, and is in good standing, in each jurisdiction in which the character
of its properties owned or leased or the nature of its activities makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the properties, assets, financial condition,
operating results, business or prospects of the Company and its Subsidiaries (as
defined in Section 2.02), taken as a whole (a “Material Adverse Effect”).

 

Section 2.02. Subsidiaries. Except for the Subsidiaries disclosed in the Company
SEC Filings (as defined in Section 2.08) or as set forth in Schedule 2.02 of the
Disclosure Letter of the Company, dated the date hereof (the “Disclosure
Letter”), the Company does not own, beneficially or of record, any capital stock
or other ownership interest in any other Person. Savvis Asset Holdings, Inc., a
Delaware corporation is a corporation validly existing and in good standing
under the laws of Delaware. SAVVIS Communications Corporation, a Missouri
corporation (“SAVVIS Missouri”) is a corporation validly existing and in good
standing under the laws of Missouri. Global Network Assets, LLC, a Delaware
limited liability company (“Global LLC”), is a limited liability company, duly
formed, validly existing and in good standing under the laws of Delaware. Savvis
Procurement Corporation, a Delaware

 

5



--------------------------------------------------------------------------------

corporation (“Savvis Procurement”), is a corporation validly existing and in
good standing under the laws of Delaware. Each of Acquisition Subsidiary, SAVVIS
Missouri, Global LLC and Savvis Procurement has all requisite power and
authority to own or lease and operate its properties and assets and to carry out
its business as it is now being conducted. Each of Acquisition Subsidiary,
SAVVIS Missouri, Global LLC and Savvis Procurement is duly qualified as a
foreign corporation to do business, and is in good standing, in each
jurisdiction in which the character of its properties owned or leased or the
nature of its activities makes such qualification necessary, except where the
failure to be so qualified would not have a Material Adverse Effect. As used in
this Agreement, (i) “Person” means any corporation, partnership, limited
liability company, trust, joint venture or other entity and (ii) ”Subsidiary”
means, with respect to any Person, any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
capital stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of such Person or a combination thereof. Acquisition
Subsidiary, SAVVIS Missouri, Global LLC and Savvis Procurement are the Company’s
only Significant Subsidiaries (as defined in Rule 1-02(w) of Regulation S-X).

 

Section 2.03. Capitalization. (a) As of the date hereof, the authorized capital
stock of the Company consists of 900,000,000 shares of Common Stock and
50,000,000 shares of Preferred Stock, $.01 par value (“Preferred Stock”). As of
the date hereof, 97,708,102 shares of Common Stock and 203,070 shares of
Preferred Stock are issued and outstanding. All outstanding shares of Common
Stock have been duly authorized and validly issued and are fully paid and
non-assessable.

 

(b) As of the date hereof, except for options granted pursuant to the Company’s
stock option plans (the “Stock Option Plans”) to purchase an aggregate of
37,281,834 shares of Common Stock, and except as set forth on Schedule 2.03(b)
of the Disclosure Letter, no subscription, warrant, option, convertible
security, stock appreciation or other right (contingent or other) to purchase or
acquire any shares of any class of capital stock of the Company or any of its
Subsidiaries is authorized or outstanding, and (except as otherwise expressly
contemplated by this Agreement) there is not any commitment of the Company or
any of its Subsidiaries to issue any shares, warrants, options or other such
rights or to distribute to holders of any class of its capital stock, any
evidences of indebtedness or assets.

 

Section 2.04. Authorization of Agreements, etc. (a) Except as set forth on
Schedule 2.04 of the Disclosure Letter, the Company has the corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and the Registration Rights Agreement. Except as set forth on Schedule 2.04 of
the Disclosure Letter, each of (i) the execution and delivery by the Company of
this Agreement and the Registration Rights Agreement and the performance by the
Company of its obligations hereunder and thereunder and (ii) the issuance, sale
and delivery by the Company of all of the Warrant Shares pursuant to the terms
of the Warrants, will be duly authorized prior to the Initial Closing by all
requisite corporate and stockholder action and will not violate any provision of
applicable law, any order of any court or other agency of government, the
Certificate of Incorporation or

 

6



--------------------------------------------------------------------------------

Bylaws of the Company, or any provision of any indenture, agreement or other
instrument to which the Company or any of its Subsidiaries or their properties
or assets is bound, or conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default, or result in the vesting,
acceleration or material modification of any benefits under any such indenture,
agreement or other instrument or any compensation agreement or benefit plan, or
result in the creation or imposition of any liens, claims, charges,
restrictions, rights of others, security interests, prior assignments or other
encumbrances in favor of any third Person upon any of the assets of the Company
or any of its Subsidiaries.

 

(b) Except as set forth on Schedule 2.04 of the Disclosure Letter, the issuance,
sale and delivery of the Notes and Warrants to the Purchasers hereunder are not
subject to any preemptive rights of stockholders of the Company or to any right
of first refusal or other similar right in favor of any Person.

 

(c) Except as set forth on Schedule 2.04 of the Disclosure Letter, the Warrant
Shares, when issued in accordance with the terms of this Agreement and the
Warrants, will be duly authorized, validly issued, fully paid and nonassessable
shares of capital stock of the Company. Except as set forth on Schedule 2.04,
the issuance, sale and delivery of the Warrant Shares upon exercise of the
Warrants will not be subject to any preemptive rights of stockholders of the
Company or to any right of first refusal or other similar right in favor of any
Person.

 

Section 2.05. Validity. This Agreement has been duly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms. The
Registration Rights Agreement when executed and delivered by the Company in
accordance with this Agreement will constitute the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except that no representation is made as to (i) the enforceability of
the indemnification or contribution provisions of the Registration Rights
Agreement and (ii) the enforceability of this Agreement or the Registration
Rights Agreement to the extent that their enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting enforceability of creditors’ rights generally or by general equitable
principles.

 

Section 2.06. Governmental Approvals; Consents. Subject to the accuracy of the
representations and warranties of the Purchasers set forth in Article III and
except for (i) any required filing and approval under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, (the “HSR Act”), (ii) the filing
with the Secretary of State of Delaware the Certificate of Designations of
Series B Convertible Preferred Stock in the form of Exhibit C, (iii) the filing
with the Secretary of State of Delaware of an amendment to the Certificate of
Incorporation of the Company to increase the authorized number of shares of
Common Stock, and (iv) applicable filings and approvals, if any, required by
applicable federal and state securities laws (including the filing with and
approval by the SEC of a proxy statement relating to the shareholder approvals
set forth on Schedule 2.04) and listing regulations, no registration or filing
with, or consent or approval of, or other action by, any federal, state or other
governmental agency, court, instrumentality or securities exchange (each, a
“Governmental Authority”) or any

 

7



--------------------------------------------------------------------------------

other third person or entity is or will be necessary for the valid execution,
delivery and performance of this Agreement, the Registration Rights Agreement,
or the issuance and delivery of the shares of Warrant Shares.

 

Section 2.07. Financial Statements. (a) The Company has furnished to the
Purchasers the unaudited consolidated balance sheet of the Company and its
subsidiaries as of September 30, 2003 (the “Interim Balance Sheet”) and the
related consolidated statements of operations, stockholders’ equity and cash
flows for the nine months then ended. All such financial statements (including
but not limited to any related schedules and/or notes) have been prepared in
accordance with generally accepted accounting principles in the United States
(“GAAP”) consistently applied and consistent with prior periods, except for
normal year-end adjustments and the absence of footnotes. Such balance sheet
fairly presents in all material respects the consolidated financial position of
the Company and its subsidiaries as of September 30, 2003, and such statements
of operations, stockholders’ equity and cash flows fairly present in all
material respects the consolidated results of operations, stockholders’ equity
and cash flows of the Company and its subsidiaries for the nine months ended
September 30, 2003.

 

(b) Except as and to the extent (i) reflected on the Interim Balance Sheet, (ii)
incurred since September 30, 2003 in the ordinary course of business consistent
with past practice, (iii) set forth on Schedule 2.07(b) of the Disclosure
Letter, or (iv) as disclosed in the Company SEC Filings, neither the Company nor
any of its subsidiaries has any material liabilities or obligations of any kind
or nature, whether known or unknown, secured or unsecured, absolute, accrued,
contingent or otherwise, and whether due or to become due, that would be
required to be reflected on a balance sheet, or the notes thereto, prepared in
accordance with GAAP.

 

(c) Except as set forth on Schedule 2.07(c) of the Disclosure Letter or as
disclosed in the Company SEC Filings (as defined in Section 2.08), since
September 30, 2003, neither the Company nor any of its subsidiaries has suffered
any Material Adverse Effect.

 

Section 2.08. SEC Filings. The Company has filed all forms, reports and
documents required to be filed with the Securities and Exchange Commission (the
“SEC”) since the completion of the Company’s initial public offering on February
18, 2000, and the Company has made available to the Purchaser, as filed with the
SEC, complete and accurate copies of (i) the Annual Report of the Company on
Form 10-K for the years ended December 31, 2001 and 2002, and (ii) all other
reports, statements and registration statements (including but not limited to
Current Reports on Form 8-K and Quarterly Reports on Form 10-Q) filed by the
Company with the SEC since December 31, 2002, in each case including but not
limited to all amendments and supplements (collectively, the “Company SEC
Filings”). The Company SEC Filings (excluding any financial statements or
schedules included therein, which are covered by the representations and
warranties of the Company in Section 2.07(a)), (i) were prepared in compliance
with the requirements of the Securities Act of 1933, as amended (the “Securities
Act”), or the Exchange Act, and the rules and regulations thereunder, as the
case may be, and (ii) did not at the time of filing (or if amended, supplemented
or superseded by a filing prior to the date hereof, on the date of that filing)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

8



--------------------------------------------------------------------------------

Section 2.09. Absence of Certain Changes or Events. Except as otherwise
expressly contemplated by this Agreement, since September 30, 2003, neither the
Company nor any of its Subsidiaries has (a) issued any stock, bonds or other
corporate securities, (b) borrowed or refinanced any indebtedness for borrowed
money other than borrowings under the Lease, (c) discharged or satisfied any
material claim or incurred or paid any obligation or liability (absolute or
contingent) other than current liabilities shown on the Interim Balance Sheet
and current liabilities incurred since the date of such balance sheet in the
ordinary course of business consistent with past practice, (d) in the case of
the Company only, declared or made any payment or distribution to stockholders,
or purchased or redeemed any shares of its capital stock or other securities, or
(e) except in connection with this Agreement and the transactions contemplated
hereby, entered into any agreement, letter of intent or similar undertaking to
take any of the actions listed in clauses (a) through (d) above.

 

Section 2.10. Actions Pending. Except as set forth in the Company SEC Filings,
there is no action, suit, investigation or proceeding pending or, to the best
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries to which its or any of its Subsidiaries’ property is subject,
before any court or by or before any governmental body or arbitration board or
tribunal, which the Company would be required to disclose pursuant to Item 1 of
Part II of Form 10-Q if such Form 10-Q were required to be filed on and as of
the date hereof. For the purposes of this Agreement, the term “best of the
knowledge of the Company” shall mean the actual knowledge, upon reasonable
inquiry, of the executive officers of the Company.

 

Section 2.11. Compliance with Law; Permits. Neither the Company nor any of its
Subsidiaries is in material default in any respect under any order or decree of
any court, governmental authority, arbitrator or arbitration board or tribunal
or under any laws, ordinances, governmental rules or regulations to which the
Company or any of such Subsidiaries or any of their respective properties or
assets is subject, except where such default would not have a Material Adverse
Effect. The Company possesses all permits, authorizations, approvals,
registrations, variances and licenses (“Permits”) necessary for the Company or
its Subsidiaries to own, use and maintain their properties and assets or
required for the conduct of its business in substantially the same manner as it
is currently conducted, except where the failure to possess any such Permit
would not have a Material Adverse Effect. Except to the extent the failure of
any of the following to be correct would not have a Material Adverse Effect,
each Permit is in full force and effect, and no proceeding is pending or, to the
best knowledge of the Company, threatened to modify, suspend, revoke or
otherwise limit any Permit, and no administrative or governmental actions have
been taken or, to the best knowledge of the Company, threatened in connection
with the expiration or renewal of any Permit.

 

Section 2.12. Contracts. Except as disclosed in the Company SEC Filings or as
set forth on Schedule 2.12(i) of the Disclosure Letter, there are no contracts
or agreements that are material to the conduct of the Company’s business or to
the financial condition or results of operations of the Company and its
subsidiaries, taken as a whole, that the Company would be

 

9



--------------------------------------------------------------------------------

required to disclose pursuant to paragraph 10 of Item 601 of Regulation S-K if a
Form 10-Q were required to be filed on and as of the date hereof. Except as set
forth in the SEC Filings or on Schedule 2.12(ii) of the Disclosure Letter, each
of the agreements (collectively, the “Material Agreements”) disclosed as an
exhibit in the Company SEC Filings in response to paragraph 10 of Item 601 of
Regulation S-K under which there are continuing rights or obligations is a valid
and enforceable obligation of the Company and, to the best knowledge of the
Company, of the other parties thereto, except where the failure to be valid or
enforceable would not have a Material Adverse Effect and provided that no
representation is made as to the enforceability of such agreements to the extent
that their enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforceability of
creditors’ rights generally or by general equitable principles. To the best
knowledge of the Company, the Company has not been notified in writing of any
claim that any Material Agreement is not valid and enforceable in accordance
with its terms for the periods stated therein (other than where such
enforceability is in violation of public policy or law), or that there is under
any such contract any existing default or event of default or event that with
notice or lapse of time or both would constitute such a default, except any such
failure to be valid or enforceable and any such defaults that, in the aggregate,
would not have a Material Adverse Effect. Except for the Financial Services
Agreements executed in connection herewith, the Company is not a party to any
contract or agreement that would result in an obligation of the Company to make
any payments under such agreement or contract solely as a result of the
execution and delivery of this Agreement or the Registration Rights Agreement or
the consummation of any of the transactions contemplated hereby or thereby
(including, but not limited to, the issuance, sale and delivery of the Warrant
Shares and the Conversion Shares). The Company has heretofore provided true and
correct copies of the Material Agreements to the Purchasers.

 

Section 2.13. Insurance. The Company maintains insurance with respect to its
businesses, properties, officers, directors and employees customary with
industry practices. The Company has heretofore made available for inspection by
the Purchaser true and complete copies of all such insurance policies. Such
policies are, and will be, on the Closing Date, in full force and effect and
are, and will be upon the Closing, free from any right of termination or
limitation other than for non-payment) on the part of the insurance carriers.

 

Section 2.14. Offering of the Notes and Warrant. Assuming the accuracy of the
representations and warranties of the Purchasers set forth in Article III
hereof, neither the Company nor any Person acting on the Company’s behalf has
taken or will take any action (including but not limited to, without limitation,
any offer, issuance or sale of any securities of the Company under circumstances
which might require the integration of such transactions with the sale of the
Notes and the Warrants under the Securities Act or the rules and regulations of
the SEC thereunder) which would require the offering, issuance or sale of the
Notes and the Warrants to the Purchasers (but not including the resale thereof)
pursuant to this Agreement to be registered under the Securities Act.

 

Section 2.15. Related-Party Transactions. Except (i) as set forth in the Company
SEC Filings or (ii) as contemplated hereby, there are no existing material
arrangements or proposed material transactions between the Company and any
Person or entity that the Company would be required to disclose pursuant to Item
404 of Regulation S-K of the SEC if a proxy statement of the Company were
required to be filed on or as of the date hereof, other than arrangements or
transactions between the Company and any of the Purchasers.

 

10



--------------------------------------------------------------------------------

Section 2.16. Brokers. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried on by the Company directly
with the Purchasers, without the intervention of any other Person on behalf of
the Company in such manner as to give rise to any valid claim by any other
Person against the Purchasers for a finder’s fee, brokerage commission or
similar payment.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

The Purchasers, severally and not jointly, represent and warrant to the Company
as of the date hereof and on each of the Initial Closing Date and the Subsequent
Closing Date as follows:

 

Section 3.01. Organization. Such Purchaser, (other than any Purchaser who is an
individual) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and has all requisite corporate,
limited liability or limited partnership power and authority to operate its
properties and assets and to carry on its business as it is now being conducted.

 

Section 3.02. Authorization. The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement, and the
purchase and receipt by such Purchaser of the Notes and Warrant being acquired
by it hereunder, have been duly authorized by all requisite action on the part
of such Purchaser and will not violate any provision of applicable law, any
order of any court or other agency of government, the charter or other governing
documents of such Purchaser.

 

Section 3.03. Validity. This Agreement has been duly executed and delivered by
such Purchaser and constitutes the legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms. The
Registration Rights Agreement, when executed and delivered in accordance with
this Agreement, will constitute the legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms.

 

Section 3.04. Investment Representations.

 

(a) Such Purchaser is acquiring the Notes and Warrants being purchased by such
Purchaser hereunder for such Purchaser’s own account, for investment, and not
with a view toward the resale (subject to the forward purchase contracts between
WFC and the Oak Hill Participants) or distribution thereof.

 

(b) Such Purchaser understands that it must bear the economic risk of the
investment for an indefinite period of time, because the Notes and Warrants are
not, and, when issued upon exercise of the Warrants, the Warrant Shares will not
be registered under the

 

11



--------------------------------------------------------------------------------

Securities Act or any applicable state securities laws and may not be resold
unless subsequently registered under the Securities Act and such other laws or
unless an exemption from such registration is available.

 

(c) Such Purchaser has the ability to bear the economic risks of the investment
in the Notes and the Warrants being purchased hereunder for an indefinite period
of time. Such Purchaser further acknowledges that it has received copies of the
Company SEC Filings and has had the opportunity to ask questions of, and receive
answers from, officers of the Company with respect to the business and financial
condition of the Company and the terms and conditions of the offering of the
Notes and the Warrants and to obtain additional information necessary to verify
such information or can acquire it without unreasonable effort or expense.

 

(d) Such Purchaser has such knowledge and experience in financial and business
matters that such Purchaser is capable of evaluating the merits and risks of its
investment in the Notes and the Warrants. Such Purchaser further represents that
it is an “accredited investor” as such term is defined in Rule 501 of Regulation
D of the SEC under the Securities Act with respect to its purchase of the Notes
and the Warrants, and that such Purchaser has not been formed solely for the
purpose of purchasing the Notes and the Warrants.

 

Section 3.05. Governmental Approvals; Consents. No registration or filing with,
or consent or approval of, or other action by, any Governmental Authority is or
will be necessary by such Purchaser for the valid execution, delivery and
performance of this Agreement and the Registration Rights Agreement.

 

ARTICLE IV

 

COVENANTS OF THE COMPANY

 

Section 4.01. Operation of Business. From the date hereof until the Subsequent
Closing Date, except as expressly provided for in this Agreement or as consented
to by WCAS VIII in writing, the Company shall not:

 

(a) amend its Certificate of Incorporation or bylaws;

 

(b) issue any capital stock other than pursuant to this Agreement or other
contractual obligations disclosed in Schedule 2.03(b) of the Disclosure Letter
or referred to in Section 2.03(b), or declare or pay any dividend or
distribution (whether in cash, stock or property) in respect of its Common
Stock;

 

(c) take any action, or knowingly omit to take any action, that would, or that
would reasonably be expected to, result in (A) any of the representations and
warranties of the Company set forth in Article II becoming untrue, (B) any of
the conditions to the obligations of the Purchasers set forth in Section 6.01
not being satisfied, or (C) the operation of the business of the Company or its
Subsidiaries outside the ordinary course of business consistent with past
practice; or

 

(d) enter into any agreement or commitment to do any of the foregoing.

 

12



--------------------------------------------------------------------------------

Section 4.02. Access to Information. From the date hereof until the Subsequent
Closing Date, the Company will (a) at the reasonable request of any authorized
partner, designee or officer of any Purchaser, permit any such authorized
partner, designee or officer, and their representatives, to visit and inspect
any of the Company’s properties and the properties of each of its Subsidiaries,
to examine their books of account and records, to make copies and extracts
therefrom, to observe the taking of any physical inventories of their properties
by them or their accountants, to discuss their affairs, finances and accounts
with, and to be advised as to the same by, their officers and employees, and
their independent public accounts, (b) furnish to the Purchasers and their
authorized representatives such financial and operating data and other
information relating to the Company and its Subsidiaries as such Persons may
reasonably request and (c) instruct its counsel, independent accountants and
financial advisors to cooperate with the Purchasers and their authorized
representatives in their investigation of the Company. Any investigation
pursuant to this Section shall be conducted in such manner as not to interfere
unreasonably with the conduct of the business of the Company.

 

Section 4.03. SEC Filings. The Company agrees that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act so long
as the Company is registered under the Exchange Act or, if the Company is not
required to file any such reports, it shall, upon the written request of WCAS
VIII, make publicly available such information as is necessary to permit sales
by the Purchasers pursuant to Rule 144 under the Securities Act of the
Conversion Shares. Upon the request of WCAS VIII, the Company will deliver to
the Purchasers a written statement that it has complied with such requirements.

 

Section 4.04. Agreement to Take Necessary and Desirable Actions. The Company
shall (a) use commercially reasonable best efforts to consummate, as promptly as
practicable after the date hereof, the Sale Leaseback Transaction and (b) use
commercially reasonable best efforts to consummate the Acquisition.

 

Section 4.05. Compliance with Conditions; Commercially Reasonable Efforts. The
Company shall use all commercially reasonable efforts to cause all conditions
precedent to the obligations of the Company and the Purchasers to be satisfied.
Upon the terms and subject to the conditions of this Agreement, the Company will
use all commercially reasonable efforts to take, or cause to be taken, all
action, and to do, or cause to be done, all things necessary, proper or
advisable consistent with applicable laws to consummate and make effective in
the most expeditious manner practicable the issuance, sale and delivery of the
Notes and the Warrants to the Purchasers in accordance with the terms of this
Agreement.

 

Section 4.06. Consents and Approvals. The Company (a) shall use all commercially
reasonable efforts to obtain all necessary consents, waivers, authorizations and
approvals of all Governmental Authorities, and of all other Persons required in
connection with the execution, delivery and performance of this Agreement or the
Registration Rights Agreement or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, obtaining any
stockholder approval referred to in Schedule 2.04); and (b) shall diligently
assist and cooperate with the Purchasers in preparing and filing all documents
required to be submitted by the Purchasers to any Governmental Authority in
connection with the issuance, sale and delivery of the Notes and the Warrants to
the Purchasers (which assistance and cooperation shall include timely furnishing
to the Purchasers all information concerning the

 

13



--------------------------------------------------------------------------------

Company and its Subsidiaries that counsel to the Purchasers reasonably
determines is required to be included in such documents or would be helpful in
obtaining any such required consent, waiver, authorization or approval).

 

Section 4.07. Reservation of Shares. The Company shall at all times after the
date hereof and prior to the expiration date of the Warrants reserve and keep
available out of its authorized but unissued shares of Series B Stock and Common
Stock, as applicable, for the purpose of effecting the exercise of the Warrants,
the conversion of the Warrant Shares into Common Stock and otherwise complying
with terms of this Agreement, such number of its duly authorized shares of
Series B Stock and Common Stock as shall be sufficient to effect the exercise of
the Warrants from time to time outstanding, to effect the conversion of the
Warrant Shares from time to time outstanding, or otherwise to comply with the
terms of this Agreement. The Company shall use reasonable best efforts to obtain
any authorization, consent, approval or other action by or make any filing with
any court or administrative body that may be required under applicable state
securities laws in connection with the issuance of shares of the Warrant Shares
and the Conversion Shares.

 

Section 4.08. Listing of Shares. The Company shall use all commercially
reasonable efforts to cause the Conversion Shares to be listed or otherwise
eligible for trading on the NASDAQ SmallCap Market or such other exchange or
market at which the Common Stock is traded at the time of conversion of the
Warrant Shares.

 

Section 4.09. Use of Proceeds. The Company shall not use the aggregate proceeds
to be received upon issuance of the Notes and Warrants other than for the
purposes set forth in Section 1.03(d) hereof.

 

Section 4.10. Restrictions on Performance.

 

(a) From the date hereof until the Subsequent Closing Date, without the written
consent of WCAS VIII, the Company shall not at any time enter into an agreement
or other instrument limiting in any manner its ability to perform its
obligations under this Agreement or the Notes and Warrants issued or to be
issued hereunder, or making such performance of the issuance of the Warrant
Shares upon exercise of the Warrant or the Conversion Shares upon conversion of
the Warrant Shares a default under any such agreement or instrument. The parties
agree and acknowledge that this Section shall not be construed to prohibit the
execution and delivery of the Subordination Agreement as contemplated by this
Agreement.

 

(b) From the date hereof until the earlier of (i) the date the stockholders of
the Company shall have approved the issuance of the Warrants and the terms of
the Warrants, including the issuance of the Warrant Shares and the Conversion
Shares (the “Shareholder Approval”) and (ii) the first date after the Subsequent
Closing Date that all outstanding Warrants shall have been exercised, the
Company shall not, without the written consent of WCAS VIII, (i) issue any
Additional Shares of Common Stock (as defined in the Warrant) without
consideration or for a consideration per share less than the Base Exercise Price
(as defined in the Warrant), (ii) subdivide or split the outstanding shares of
Common Stock, (iii) combine or reclassify the outstanding shares of Common Stock
into a smaller or larger number

 

14



--------------------------------------------------------------------------------

of shares, (iv) issue by reclassification of the shares of Common Stock any
shares of capital stock of the Company, (v) pay a dividend or make a
distribution payable in shares of Common Stock on any class of capital stock of
the Company, (vi) distribute to any holders of Common Stock (whether by dividend
or in a merger, amalgamation, consolidation or otherwise) evidences of
indebtedness, shares of capital stock of any class or series, other securities,
cash or assets in respect of such holder’s Common Stock or (vii) engage in any
Fundamental Change (as defined in the Warrant) (it being understood that each
Purchaser shall have the right to consent to any modification to the terms of
the Series B Stock made in connection with such Fundamental Change).

 

Section 4.11. Stockholders Meeting. The Company shall take all action necessary,
in accordance with Delaware General Corporation Law, its Amended and Restated
Certificate of Incorporation, its By-laws and the requirements of the Nasdaq
SmallCap Market, to convene a 2004 annual meeting of stockholders as promptly as
practicable after the date hereof and shall submit to its stockholders for
consideration at such meeting, a proposal that such stockholders approve to the
terms of the transactions contemplated by this Agreement. In connection with its
2004 annual meeting of stockholders, the Company shall prepare and file with the
SEC under the Exchange Act, and shall use reasonable commercial efforts to have
cleared by the SEC, and promptly mailed to its stockholders, a proxy statement
and form of proxy relating to such meeting.

 

Section 4.12. Indebtedness. If the Company or any of its subsidiaries wishes to
create, incur or assume any additional indebtedness for borrowed money
(“Indebtedness”) which is senior to or pari passu with the Notes in right of
repayment of principal upon a liquidation, insolvency proceeding or otherwise
(“New Debt”), the Corporation shall irrevocably offer each of the entities
listed on Annex II hereto (the “Oak Hill Participants”) (subject only to the
consummation of the financing) the right to participate as a lender on the same
terms as provided to such lenders in an amount of such New Debt equal to that
percentage of the principal amount of such New Debt equal to the percentage of
the aggregate principal amount of outstanding Notes then held by such Oak Hill
Participant; provided, that such offer need not be made (i) to refinance the
principal amount of Indebtedness already incurred or to be incurred or referred
to in agreements to which the Corporation is a party and which are in effect on
the date hereof or (ii) to any single issuance of New Debt in a principal amount
equal to or less than $15,000,000. Any Oak Hill Participant may elect to
purchase the New Debt offered to an Oak Hill Participant that elected not to
accept the offer. Notwithstanding anything contained herein to the contrary, the
Oak Hill Participant shall have no more than five (5) business days to accept
any offer made pursuant to the terms of this Section.

 

Section 4.13. If the Acquisition Agreement is terminated in accordance with its
terms, (a) the Company will promptly thereafter pay each Purchaser that amount
of cash (the “Repayment Amount”) equal to the product of such Purchaser’s pro
rata portion (expressed as a percentage) of the aggregate amount of cash
invested in the Company by all of the Purchasers (the “Aggregate Investment
Amount”) under this Agreement multiplied by that portion of the Aggregate
Investment Amount (i) not theretofore expended by the Company in accordance with
Section 1(d) of this Agreement or otherwise in accordance with the Acquisition
Agreement or (ii) not otherwise reserved by the Company (in its reasonable
judgment) in respect of contingencies relating to or arising out of the
Acquisition Agreement or the failure of the Closing

 

15



--------------------------------------------------------------------------------

(as defined in the Acquisition Agreement) to be consummated, and (b) such
Purchaser will deliver to the Company for cancellation the face amount of the
Notes and corresponding Warrants (or securities for which the Warrants have been
exchanged or into which such securities have been converted, as applicable)
equal to the Repayment Amount.

 

ARTICLE V

 

COVENANTS OF THE PURCHASERS

 

Section 5.01. Agreement to Take Necessary and Desirable Actions. Each Purchaser
shall (a) subject to the satisfaction of the conditions set forth in Section
6.01, execute and deliver the Registration Rights Agreement and such other
documents, certificates, agreements and other writings and (b) take such other
actions, in each case, as may be reasonably necessary, desirable or requested by
the Company in order to consummate or implement the issuance, sale and delivery
of the Notes and Warrants to the Purchasers in accordance with the terms of this
Agreement.

 

Section 5.02. Compliance with Conditions; Commercially Reasonable Efforts. Each
Purchaser will use all commercially reasonable efforts to cause all of the
obligations imposed upon it in this Agreement to be duly complied with, and to
cause all conditions precedent to the obligations of the Company and the
Purchasers to be satisfied. Upon the terms and subject to the conditions of this
Agreement, each Purchaser will use all commercially reasonable efforts to take,
or cause to be taken, all action, and to do, or cause to be done, all things
necessary, proper or advisable consistent with applicable law to consummate and
make effective in the most expeditious manner practicable the issuance, sale and
delivery of the Notes and the Warrants to such Purchaser in accordance with the
terms of this Agreement.

 

Section 5.03. Consents and Approvals. Each Purchaser (a) shall use all
commercially reasonable efforts to obtain all necessary consents, waivers,
authorizations and approvals of all Governmental Authorities, and of all other
Persons required in connection with its execution, delivery and performance of
this Agreement or the Registration Rights Agreement, or the consummation of
transactions contemplated hereby or thereby and (b) shall diligently assist and
cooperate with the Company in preparing and filing all documents required to be
submitted by the Company to any Governmental Authority in connection with such
transactions (which assistance and cooperation shall include, without
limitation, timely furnishing to the Company all information concerning the
Purchaser that counsel to the Company reasonably determines is required to be
included in such documents or would be helpful in obtaining any such required
consent, waiver, authorization or approval).

 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

Section 6.01. (a) Conditions Precedent to the Obligations of the Purchasers in
connection with the Initial Closing and the Subsequent Closing. With regard to
the Initial

 

16



--------------------------------------------------------------------------------

Closing and the Subsequent Closing, the obligations of the Purchasers hereunder
are, at their option, subject to the satisfaction of the following conditions:

 

(i) Representations and Warranties to Be True and Correct. The representations
and warranties of the Company contained in this Agreement that are qualified as
to materiality or Material Adverse Effect shall be true and correct and all
other representations and warranties of the Company shall be true and correct in
all material respects, each such Closing Date with the same force and effect as
though such representations and warranties had been made on and as of such date.

 

(ii) Performance. The Company shall have performed and complied in all material
respects with all agreements, covenants and conditions contained herein required
to be performed or complied with by it prior to or on such Closing Date.

 

(iii) All Proceedings to Be Satisfactory. All corporate and other proceedings to
be taken by the Company and all waivers and consents to be obtained by the
Company in connection with the transactions contemplated hereby shall have been
taken or obtained by the Company.

 

(iv) Legal Proceedings. On such Closing Date, no preliminary or permanent
injunction or other order, decree or ruling issued by any court of competent
jurisdiction nor any statute, rule, regulation or order entered, promulgated or
enacted by any governmental, regulatory or administrative agency or authority,
or national securities exchange shall be in effect that would prevent the
consummation of the transactions contemplated by this Agreement.

 

(v) Registration Rights Agreement. The Company shall have executed and delivered
the Registration Rights Agreement.

 

(vi) Governmental Approvals. Except as set forth on Schedule 2.04 and except for
the expiration or termination of the waiting period under the HSR Act (“HSR
Approval”), all necessary governmental and regulatory consents and approvals and
necessary third party consents shall have been obtained or shall have expired,
as applicable.

 

(vii) No Material Adverse Effect. There shall have been no Material Adverse
Effect since October 30, 2003, the date on which the Company filed its Form 10-Q
for the quarter ended September 30, 2003.

 

(viii) Opinions of Counsel. In connection with the Initial Closing, the
Purchaser shall have received from Hogan & Hartson, L.L.P. and the Chief Legal
Officer of the Company opinions each dated the Initial Closing Date and in form
and substance reasonably satisfactory to the Purchaser. In connection with the
Subsequent Closing, the Purchaser shall have received from Hogan & Hartson,
L.L.P. and the Chief Legal Officer of the Company opinions each dated the
Subsequent Closing Date substantially equivalent to the opinions delivered on
the Initial Closing Date.

 

17



--------------------------------------------------------------------------------

(ix) Consent and Waiver and Subordination Agreement. The Company and GECC shall
have executed and delivered to WCAS VIII the Consent and Waiver and the
Subordination Agreement.

 

(x) Rights under the Acquisition Agreement. The Company shall not have waived
any of its material rights under the Acquisition or exhibits thereto.

 

(b) Additional Condition Precedent to the Obligations of the Purchasers in
connection with the Subsequent Closing. All conditions to the consummation of
the Closing (as defined in the Acquisition Agreement) or the Regulatory Escrow
Closing (as defined in the Acquisition Agreement) other than the payment of the
Purchase Price (as defined in the Acquisition Agreement) shall have been
satisfied.

 

Section 6.02. Conditions Precedent to the Obligations of the Company in
Connection with the Initial Closing and the Subsequent Closing. With regard to
the Initial Closing and the Subsequent Closing, the obligations of the Company
hereunder are, at its option, subject to the satisfaction of the following
conditions:

 

(a) Representations and Warranties to Be True and Correct. The representations
and warranties of the Purchasers contained in this Agreement shall be true and
correct in all material respects on such Closing Date with the same effect as
though such representations and warranties had been made on and as of such date.

 

(b) Performance. The Purchasers shall have performed and complied in all
material respects with all agreements, covenants and conditions contained herein
required to be performed or complied with by them prior to or on the Initial
Closing Date and the Subsequent Closing Date, as applicable.

 

(c) All Proceedings to Be Satisfactory. All proceedings to be taken by the
Purchasers and all waivers and consents to be obtained by the Purchasers in
connection with the transactions contemplated hereby shall have been taken or
obtained by the Purchasers and all documents incident thereto shall be
satisfactory in form and substance to the Company and its counsel.

 

(d) Legal Proceedings. On the Closing Date, no preliminary or permanent
injunction or other order, decree or ruling issued by any court of competent
jurisdiction nor any statute, rule, regulation or order entered, promulgated or
enacted by any governmental, regulatory or administrative agency or authority,
or national securities exchange shall be in effect that would prevent the
consummation of the transactions contemplated by this Agreement.

 

(e) Registration Rights Agreement. The Purchasers shall have executed and
delivered the Registration Rights Agreement.

 

(f) Governmental Approvals. Except as set forth on Schedule 2.04 and except for
HSR Approval, all necessary governmental approvals and regulatory approvals and
necessary third party consents shall have been obtained or shall have expired,
as applicable.

 

18



--------------------------------------------------------------------------------

(g) Additional Condition Precedent to the Obligations of the Company in
connection with the Subsequent Closing. All of the conditions to the obligations
of the Sellers to consummate the Closing (as defined in the Acquisition
Agreement) other than the receipt of the Purchase Price (as defined in the
Acquisition Agreement) shall have been satisfied.

 

ARTICLE VII

 

SURVIVAL OF REPRESENTATIONS; INDEMNITY

 

Section 7.01. Survival of Representations. Subject as set forth below, all
representations and warranties made by any party hereto in this Agreement or
pursuant hereto shall survive for the period commencing on the date hereof and
ending on the first anniversary of the date hereof.

 

Section 7.02. General Indemnity.

 

(a) Subject to the terms and conditions of this Article, the Company hereby
agrees to indemnify, defend and hold the Purchasers harmless from and against
all demands, claims, actions or causes of action, assessments, losses, damages,
liabilities, costs and expenses, including, without limitation, interest,
penalties and reasonable attorneys’ fees and expenses (collectively, “Damages”),
asserted against, resulting to, imposed upon or incurred by the Purchasers by
reason of or resulting from a breach of any representation, warranty or covenant
of the Company contained in or made pursuant to this Agreement.

 

(b) Subject to the terms and conditions of this Article VII, the Purchasers
hereby agree, severally and not jointly, to indemnify, defend and hold the
Company harmless from and against all Damages asserted against, resulting to,
imposed upon or incurred by the Company by reason of or resulting from a breach
of any representation, warranty or covenant of such Purchaser contained in or
made pursuant to this Agreement.

 

Section 7.03. Conditions of Indemnification. The respective several obligations
and liabilities of the Purchasers, on the one hand, and the Company, on the
other hand (the “indemnifying party”), to the other (the “party to be
indemnified”) under Section 7.02 hereof with respect to claims resulting from
the assertion of liability by third parties shall be subject to the following
terms and conditions:

 

(a) as soon as reasonably practicable but not later than 20 days after receipt
of notice of commencement of any action or the assertion in writing of any claim
by a third party, the party to be indemnified shall give the indemnifying party
written notice thereof together with a copy of such claim, process or other
legal pleading, and the indemnifying party shall have the right to undertake the
defense thereof by representatives of its own choosing;

 

(b) in the event that the indemnifying party, by the 30th day after receipt of
notice of any such claim (or, if earlier, by the tenth day preceding the day on
which an answer or other pleading must be served in order to prevent judgment by
default in favor of the Person asserting such claim), does not elect to defend
against such claim, the party to be indemnified will (upon further notice to the
indemnifying party) have the right to undertake the defense, compromise or
settlement of such claim on behalf of and for the account and risk of the

 

19



--------------------------------------------------------------------------------

indemnifying party, subject to the right of the indemnifying party to assume the
defense of such claim at any time prior to settlement, compromise or final
determination thereof, provided that the indemnifying party shall be given at
least 15 days prior written notice of the effectiveness of any such proposed
settlement or compromise;

 

(c) anything in this Section 7.03 to the contrary notwithstanding (i) if there
is a reasonable probability that a claim may materially and adversely affect the
indemnifying party other than as a result of money damages or other money
payments, the indemnifying party shall have the right, at its own cost and
expense, to compromise or settle such claim, but (ii) the indemnifying party
shall not, without the prior written consent of the party to be indemnified,
settle or compromise any claim or consent to the entry of any judgment which
does not include as an unconditional term thereof the giving by the claimant or
the plaintiff to the party to be indemnified a release from all liability in
respect of such claim; and

 

(d) in connection with any such indemnification, the indemnified party will
cooperate in all reasonable requests of the indemnifying party.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01. Restrictive Legends. Each Note, Warrant, each certificate
representing the Warrant Shares, and each certificate representing the
Conversion Shares and any shares of capital stock received in respect thereof,
whether by reason of a stock split or share reclassification thereof, a stock
dividend thereon or otherwise, and each certificate for any such securities
issued to subsequent transferees of any such certificate shall be stamped or
otherwise imprinted with the legends, if any, required to be borne by such
securities by the Registration Rights Agreement, except as expressly otherwise
provided in such agreement.

 

Section 8.02. Expenses, etc. The Company shall pay all reasonable out-of-pocket
expenses of the WCAS Purchasers, including but not limited to, accountants’
fees, and the reasonable fees and expenses of Ropes & Gray LLP, incurred by the
WCAS Purchasers in connection with the Acquisition, the negotiation and
consummation of the transactions contemplated by this Agreement, and the
issuance of the Notes and the Warrants hereunder. All costs and expenses
incurred by the Company in connection with this Agreement shall be paid by the
Company.

 

Section 8.03. Survival of Agreements. All covenants, agreements and
representations and warranties (except in the case of representations and
warranties, as limited in Section 7.01) made herein shall survive the execution
and delivery of this Agreement, the issuance, sale and delivery of the Notes,
the Warrants, the Warrant Shares and the Conversion Shares, notwithstanding any
investigation made at any time by or on behalf of any party hereto. All
statements contained in any certificate or other instrument delivered by the
Company hereunder shall be deemed to constitute representations and warranties
made by the Company.

 

Section 8.04. Notices. Any notice or other communications required or permitted
hereunder shall be deemed to be sufficient if contained in a written instrument
delivered in person or duly sent by first class certified mail, postage prepaid,
by nationally

 

20



--------------------------------------------------------------------------------

recognized overnight courier, or by facsimile addressed to such party at the
address or facsimile number set forth below or such other address or facsimile
number as may hereafter be designated in writing by the addressee to the
addressor listing all parties:

 

if to the Company, to

 

SAVVIS Communications Corporation

1 Savvis Parkway

Town and Country, Missouri 63017

Fax:

Attention: Chief Legal Officer

 

with a copy to

 

SAVVIS Communications Corporation

12851 World Gate Drive

Herndon, Virginia 20170

Fax: (703) 234-8315

Attention: Nancy Bridgman Lysinger

 

and

 

Hogan & Hartson L.L.P.

875 Third Avenue

New York, New York 10022

Fax: (212) 918-3100

Attention: Christine M. Pallares, Esq.

 

if to the Purchasers to:

 

c/o Welsh, Carson, Anderson & Stowe

320 Park Avenue, Suite 2500

New York, New York 10022

Fax: (212) 893-9565

Attention: Mr. John D. Clark

 

with a copy to:

 

Ropes & Gray LLP

45 Rockefeller Plaza

New York, New York 10111

Fax: (212) 841-5725

Attention: Sanford B. Kaynor, Jr., Esq.

 

or, in any case, at such other address or addresses as shall have been furnished
in writing by such party to the other parties hereto. All such notices,
requests, consents and other communications shall be deemed to have been
received (a) in the case of personal delivery, on the date of such

 

21



--------------------------------------------------------------------------------

delivery, (b) in the case of mailing, on the fifth business day following the
date of such mailing, (c) in the case of delivery by overnight courier, on the
business day following the date of delivery to such courier, and (d) in the case
of facsimile, when received.

 

Section 8.05. Press Releases and Public Announcements. All public announcements
or disclosures relating to this Agreement shall be made only if mutually agreed
upon by the Company and WCAS VIII except to the extent such disclosure is, in
the opinion of the Company’s or WCAS VIII’s legal counsel, required by law or by
regulation of any applicable national stock exchange or any SEC recognized
trading market or equivalent foreign exchange or trading market; provided that
any such required disclosure shall only be made, to the extent consistent with
law and regulation of any applicable national stock exchange or SEC recognized
trading market or equivalent foreign exchange or trading market, after
consultation with and agreement by WCAS VIII or the Company as applicable.

 

Section 8.06. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to conflict
of laws principles.

 

Section 8.07. Entire Agreement. This Agreement (including the Schedules and
Exhibits thereto) constitutes the entire agreement of the parties with respect
to the subject matter hereof and may not be amended or modified nor any
provisions waived except as set forth in Section 8.10.

 

Section 8.08. Assignment; No Third Party Beneficiaries. This Agreement and the
rights, duties and obligations hereunder may not be assigned or delegated by any
party hereto without the consent of WCAS VIII. Notwithstanding anything to the
contrary contained herein, (a) the WCAS Purchasers may assign all or any portion
of their rights to acquire Notes and Warrants and the related rights and
obligations thereunder, subject to the terms of the Subordination Agreement, to
any (i) parent, subsidiary, successor or affiliate and (ii) any third Person
without the consent of any other party; and (b) any Constellation Purchaser and
any Other Purchaser may assign all or any portion of their rights to acquire
Notes and Warrants and the related rights and obligations thereunder, subject to
the terms of the Subordination Agreement, to any parent, subsidiary, successor
or affiliate of such Purchaser. It is understood and agreed that, in the event
of such assignment, each such transferee shall, at such time, execute Joinder
Agreement (as defined in Section 8.14), and such Purchaser shall not be released
from its liabilities under this Agreement. This Agreement is not intended to
confer any rights or benefits on any Persons other than the parties hereto,
except as contemplated by this Section 8.08. Any designee or assignee permitted
under this Section 8.08 is referred to herein as a “Permitted Designee.”

 

Section 8.09. Termination.

 

(a) This Agreement may be terminated at any time prior to the Closing:

 

(i) by mutual written agreement of the Company and WCAS VIII;

 

22



--------------------------------------------------------------------------------

(ii) by either the Company or WCAS VIII if the Subsequent Closing shall not have
been consummated on or before July 1, 2004, unless extended by mutual agreement
or unless the failure to consummate the Subsequent Closing is attributable to a
failure on the part of the party seeking to terminate this Agreement to perform
any obligation required to be performed by such party at or prior to the
Subsequent Closing Date; or

 

(iii) by either the Company or the Purchasers if consummation of the
transactions contemplated hereby to be consummated on the Subsequent Closing
Date would violate any nonappealable final order, decree or judgment of any
court or Governmental Authority having competent jurisdiction.

 

(b) The party desiring to terminate this Agreement pursuant to Section
8.09(a)(ii) or (iii) hereof shall promptly give notice of such termination to
the other party.

 

(c) If this Agreement is terminated as permitted by this Section 8.09, such
termination shall be without liability of either party (or any stockholder,
director, officer, employee, agent, consultant or representative of such party)
to the other parties to this Agreement; provided that if such termination shall
result from the willful (i) failure of either party to fulfill a condition to
the performance of the obligations of the other party, (ii) failure of either
party to perform a covenant of such party in this Agreement or (iii) breach by
either party hereto of any representation or warranty or agreement contained
herein, such party shall be fully liable for any and all losses incurred or
suffered by the other party as a result of such failure or breach. The
provisions of Sections 8.02, 8.03, 8.04, 8.05, 8.06, and 8.10 shall survive any
termination hereof pursuant to this Section 8.09.

 

Section 8.10. Amendments and Waivers.

 

(a) Subject to Section 8.11 hereof, any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, by the Company and WCAS VIII; provided, however, that each Purchaser
shall have the right to consent prior to any amendment or modification, or waive
any provision of this Agreement, if such amendment, modification or waiver
adversely affects the Notes purchased by such Purchaser pursuant to this
Agreement or such Purchaser’s rights under this Agreement.

 

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder will operate as a waiver thereof, nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege, nor will any waiving of any right power
or privilege operate to waive any other subsequent right, power or privilege.
The rights and remedies herein provided will be cumulative and not exclusive of
any rights or remedies provided by law.

 

Section 8.11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Section 8.12. Parties in Interest. All covenants and agreements contained in
this Agreement by or on behalf of any party hereto shall bind and inure to the
benefit of the respective successors and Permitted Designees of such party
hereto whether so expressed or not.

 

23



--------------------------------------------------------------------------------

Section 8.13. Taxes. Each party hereto acknowledges that it is responsible for
the payment of its own taxes including filing of corresponding tax returns and
submission of any form or other document relating to the imposition of such
taxes. Failure to provide any such form or document may result in payments
hereunder being made net of an amount necessary to satisfy applicable
withholding tax requirements.

 

Section 8.14. Joinder. At any time between the date hereof and the Subsequent
Closing, additional third party purchasers may agree to purchase all or any
portion of the Notes and Warrants agreed to be purchased for cash by a WCAS
Purchaser on the Initial Closing Date or the Subsequent Closing Date by
executing and delivering a joinder agreement in the form attached hereto as
Exhibit F hereto (each, a “Joinder Agreement”). Each Joinder Agreement, if
executed pursuant to the foregoing sentence, will constitute an effective
assignment pursuant to Section 8.08. Upon execution and delivery of a Joinder
Agreement by any such purchaser, such purchaser will be considered an “Other
Purchaser” and a “Purchaser” for purposes of this Agreement and Annex I hereto
will be amended to account for such Notes and Warrants to be purchased by such
Other Purchaser pursuant to the Joinder Agreement.

 

[The remainder of this page intentionally has been left blank.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Purchaser have executed this Agreement
as of the day and year first above written.

 

SAVVIS COMMUNICATIONS CORPORATION

By:

 

/s/ Grier C. Raclin

--------------------------------------------------------------------------------

Name:

 

Grier C. Raclin

Title:

 

Chief Legal Officer, Corp. Secretary

 

Signature Page to Amended and Restated Securities Purchase Agreement



--------------------------------------------------------------------------------

WELSH, CARSON, ANDERSON & STOWE VIII, L.P.

By

 

WCAS VIII Associates LLC,

   

General Partner

By:

 

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

Jonathan M. Rather

Managing Member

 

Signature Page to Amended and Restated Securities Purchase Agreement



--------------------------------------------------------------------------------

WELSH, CARSON, ANDERSON & STOWE VII, L.P.

By

 

WCAS VII Partners L.P.,

   

General Partner

By:

 

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

Jonathan M. Rather

General Partner

WELSH, CARSON, ANDERSON & STOWE VI, L.P.

By

 

WCAS VI Partners L.P.,

   

General Partner

By:

 

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

Jonathan M. Rather

General Partner

 

Signature Page to Amended and Restated Securities Purchase Agreement



--------------------------------------------------------------------------------

WCAS MANAGEMENT CORPORATION

By:

 

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

Jonathan M. Rather

Treasurer

Russell Carson

Bruce K. Anderson

IRA FBO Bruce K. Anderson

Andrew Paul

Robert A. Minicucci

Anthony J. De Nicola

Paul B. Queally

D. Scott Mackesy

Sanjay Swani

IRA FBO James R. Matthews

Sean Traynor

John Almeida

Eric J. Lee

IRA FBO Jonathan M. Rather

James Hoover

Richard Stowe

Laura Van Buren

By:

 

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

Jonathan M. Rather

Individually and as Attorney-in-Fact

 

Signature Page to Amended and Restated Securities Purchase Agreement



--------------------------------------------------------------------------------

DANIEL ANDERSON TRUST

By:

 

/s/ Patrick J. Welsh

--------------------------------------------------------------------------------

Name: Patrick Welsh

Title: Trustee

KRISTEN ANDERSON TRUST

By:

 

/s/ Patrick J.Welsh

--------------------------------------------------------------------------------

Name: Patrick J.Welsh

Title: Trustee

MARK ANDERSON TRUST

By:

 

/s/ Patrick J. Welsh

--------------------------------------------------------------------------------

Name: Patrick J. Welsh

Title: Trustee

 

Signature Page to Amended and Restated Securities Purchase Agreement



--------------------------------------------------------------------------------

CONSTELLATION VENTURE CAPITAL II, L.P.

By:

 

Constellation Ventures Management, L.L.C.,

   

its General Partner

By:

 

The Bear Stearns Companies, Inc.,

   

its Managing Member

By:

 

/s/ Clifford H. Friedman

--------------------------------------------------------------------------------

   

Name: Clifford H. Friedman

   

Title: SMD

CONSTELLATION VENTURE CAPITAL OFFSHORE II, L.P.

By:

 

Constellation Ventures Management, L.L.C.,

   

its General Partner

By:

 

The Bear Stearns Companies, Inc.,

   

its Managing Member

By:

 

/s/ Clifford H. Friedman

--------------------------------------------------------------------------------

   

Name: Clifford H. Friedman

   

Title: SMD

THE BSC EMPLOYEE FUND IV, L.P.

By:

 

Constellation Ventures Management, L.L.C.,

   

its General Partner

By:

 

The BSCGP, Inc.,

   

its Managing Member

By:

 

/s/ Clifford H. Friedman

--------------------------------------------------------------------------------

   

Name: Clifford H. Friedman

   

Title: SMD

CVC II PARTNERS, L.L.C.

By:

 

/s/ Clifford H. Friedman

--------------------------------------------------------------------------------

   

Name: Clifford H. Friedman

   

Title: SMD

 

Signature Page to Amended and Restated Securities Purchase Agreement



--------------------------------------------------------------------------------

OAK HILL SPECIAL OPPORTUNITIES FUND, L.P.

By:

 

Oak Hill Special Opportunities GenPar, L.P.,

   

its General Partner

By:

 

Oak Hill Special Opportunities MGP, LLC,

   

its General Partner

By

 

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: Managing Director

OAK HILL SPECIAL OPPORTUNITIES FUND (MANAGEMENT), L.P.

By:

 

Oak Hill Special Opportunities GenPar, L.P.,

   

its General Partner

By:

 

Oak Hill Special Opportunities MGP, LLC,

   

its General Partner

By

 

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: Managing Director

WFC HOLDINGS CORPORATION

By

 

/s/ Mike Johnson

--------------------------------------------------------------------------------

   

Name: Mike Johnson

   

Title: EVP, Attorney in Fact

 

Signature Page to Amended and Restated Securities Purchase Agreement



--------------------------------------------------------------------------------

OAK HILL SECURITIES FUND, L.P.

By:

 

Oak Hill Securities Gen Par, L.P.

   

its General Partner

By:

 

Oak Hill Securities MGP, Inc.,

   

its General Partner

By:

 

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

OAK HILL SECURITIES FUND II, L.P.

By:

 

Oak Hill Securities Gen Par II, L.P.

   

its General Partner

By:

 

Oak Hill Securities MGP II, Inc.,

   

its General Partner

By:

 

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

LERNER ENTERPRISES, L.P.

By:

 

Oak Hill Asset Management, Inc.

   

As advisor and attorney-in-fact to

   

Lerner Enterprises, L.P.

By:

 

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

 

Signature Page to Amended and Restated Securities Purchase Agreement



--------------------------------------------------------------------------------

P&PK FAMILY LTD. PARTNERSHIP

By:

 

Oak Hill Asset Management, Inc.

   

As advisor and attorney-in-fact to

   

P&PK Family Ltd Partnership

By:

 

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

CARDINAL INVESTMENT PARTNERS I, L.P.

By:

 

Oak Hill Asset Management, Inc.

   

As advisor and attorney-in-fact to

   

Cardinal Investment Partners I, L.P.

By:

 

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

OAK HILL CREDIT ALPHA FUND, L.P.

By:

 

Oak Hill Credit Alpha Gen Par, L.P.

   

its General Partner

By:

 

Oak Hill Credit Alpha MGP, Inc.,

   

its General Partner

By:

 

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

OAK HILL CREDIT ALPHA FUND (OFFSHORE), LTD.

By:

 

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

 

Signature Page to Amended and Restated Securities Purchase Agreement



--------------------------------------------------------------------------------

OAK HILL ADVISORS, L.P.

as Investment Manager for

The Leland Stanford Junior University

By:

 

Oak Hill Advisors MGP, Inc.

   

its Managing General Partner

By:

 

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

CARDINAL FUND I, L.P.

By:

 

Cardinal Management I, L.P.,

   

its General Partner

By:

 

Cardinal MGP, LLC,

   

its General Partner

By

 

/s/ John H. Fant

--------------------------------------------------------------------------------

   

Name: John H. Fant

   

Title: Vice President

FW SAVVIS INVESTORS, L.P.

By:

 

Group VI 31, L.L.C.,

   

its General Partner

By

 

/s/ John H. Fant

--------------------------------------------------------------------------------

   

Name: John H. Fant

   

Title: Vice President

 

Signature Page to Amended and Restated Securities Purchase Agreement



--------------------------------------------------------------------------------

ANNEX I

 

Part I: Initial Closing

 

Purchaser

--------------------------------------------------------------------------------

   Aggregate Purchase
Price


--------------------------------------------------------------------------------

   Principal Amount
of Notes


--------------------------------------------------------------------------------

   Warrant
Shares


--------------------------------------------------------------------------------

Welsh, Carson, Anderson & Stowe VIII, L.P.

   $ 15,000,000    $ 15,000,000    970,588 Part II: Subsequent Closing          
        

Purchaser

--------------------------------------------------------------------------------

   Aggregate Purchase
Price


--------------------------------------------------------------------------------

   Principal Amount
of Notes


--------------------------------------------------------------------------------

   Warrant
Shares


--------------------------------------------------------------------------------

Welsh, Carson, Anderson & Stowe VIII, L.P.

   $ 88,783,203    $ 88,783,203    5,744,796

WCAS Affiliates:

                  

Welsh, Carson, Anderson & Stowe VII, L.P.

   $ 7,628,108    $ 7,628,108    493,583

Welsh, Carson, Anderson & Stowe VI, L.P.

     10,174,944      10,174,944    658,379

Russell Carson

     988,655      988,655    63,972

Bruce K. Anderson

     1,035,931      1,035,931    67,031

IRA FBO Bruce K. Anderson

     180,000      180,000    11,647

Daniel Anderson Trust

     11,364      11,364    735

Kristin Anderson Trust

     11,364      11,364    735

Mark Anderson Trust

     11,364      11,364    735

Andrew Paul

     693,195      693,195    44,854

Robert A. Minicucci

     340,915      340,915    22,059

Anthony de Nicola

     142,048      142,048    9,191

Paul B. Queally

     28,410      28,410    1,838

D. Scott Mackesy

     11,364      11,364    735

Sanjay Swani

     11,364      11,364    735

IRA FBO James R. Matthews

     11,364      11,364    735

Sean Traynor

     11,364      11,364    735

John Almeida

     11,364      11,364    735

Eric J. Lee

     5,682      5,682    368

IRA FBO Jonathan M. Rather

     11,364      11,364    735

WCAS Management Corporation

     2,203,447      2,203,447    142,576

James Hoover (IRA)

     73,865      73,865    4,780

Richard Stowe

     113,638      113,638    7,353

Laura Van Buren

     5,682      5,682    368



--------------------------------------------------------------------------------

Purchaser

--------------------------------------------------------------------------------

   Aggregate Purchase
Price


--------------------------------------------------------------------------------

   Principal Amount
of Notes


--------------------------------------------------------------------------------

   Warrant
Shares


--------------------------------------------------------------------------------

Constellation Purchasers:

                  

Constellation Venture Capital II, L.P.

   $ 5,287,841    $ 5,287,841    342,154

Constellation Venture Capital Offshore II, L.P.

     2,499,930      2,499,930    161,760

The BSC Employee Fund IV, L.P.

     2,094,914      2,094,914    135,553

CVC II Partners, L.L.C.

     117,315      117,315    7,591

Oak Hill Purchasers:

                  

Oak Hill Special Opportunities Fund, L.P.

   $ 8,600,000    $ 8,600,000    556,471

Oak Hill Special Opportunities Fund (Management), L.P.

     1,400,000      1,400,000    90,588

WFC Holding Corporation

     25,000,000      25,000,000    1,617,647

Oak Hill Securities Fund, L.P.

     4,125,000      4,125,000    266,912

Oak Hill Securities Fund II, L.P.

     8,250,000      8,250,000    533,824

Lerner Enterprises, L.P.

     1,500,000      1,500,000    97,059

P&PK Family Ltd. Partnership

     375,000      375,000    24,265

Cardinal Investment Partners I, L.P.

     500,000      500,000    32,353

Oak Hill Credit Alpha Fund, L.P.

     900,000      900,000    58,235

Oak Hill Credit Alpha Fund (Offshore), Ltd.

     1,725,000      1,725,000    111,618

Oak Hill Advisors, L.P.

     125,000      125,000    8,088

Cardinal Fund I, L.P.

     4,600,000      4,600,000    297,647

FW Savvis Investors, L.P.

     5,400,000      5,400,000    349,412

 

Other Purchasers:

 

None.



--------------------------------------------------------------------------------

ANNEX II

 

Oak Hill Participants

 

  1. Oak Hill Special Opportunities Fund, L.P.

 

  2. Oak Hill Special Opportunities Fund (Management), L.P.

 

  3. Oak Hill Securities Fund, L.P.

 

  4. Oak Hill Securities Fund II, L.P.

 

  5. Oak Hill Strategic Partners, LP

 

  6. Oak Hill Capital Partners, LP

 

  7. Cardinal Fund I, L.P.

 

  8. FW Savvis Investors, L.P.

 

  9. WFC Holding Corporation

 

  10. Lerner Enterprises, L.P.

 

  11. P&PK Family Ltd. Partnership

 

  12. Cardinal Investment Partners I, L.P.

 

  13. Oak Hill Credit Alpha Fund, L.P.

 

 

  14. Oak Hill Credit Alpha Fund (Offshore), Ltd.

 

  15. Leland Stanford Junior University